Provided by Swigart-Easterling Funeral Home

' James Edward Phillips

July 21, 1954 ~ September 12, 2019 (age 65)

 

 

James Edward Phillips, 65 of Clinton went home to be with the Lord»
unexpectedly Thursday, September 12, 2019. Jim was born July 21, 1954
in Barberton, Ohio to the late Floyd and Victoria (Truex) Phillips and had
been a life resident of the area. He was a 1974 graduate of Northwest High
School, a self empioyed auto mechanic and the owner of Cartel Auto
Service, Akron. Jim had a love for gardening, camping and his motorcycle.
He loved to go riding. Jim is survived by his wife, Karen; daughters, Amy
(Tim) Phillips, Dorothea (James) Perry and Patricia (Jake) Phillips, nine
grandchildren: brother, Charles Phillips; sisters, Mary Wilder and Hazel
Boyie, nieces and nephews. Funeral Services will be FRIDAY 14:00 a.m.
at the NEW HOPE CHAPEL CHURCH OF CHRIST, 9460 Portage St. NW,
Massillon, Ohio 44646 with Dr. Kenneth Morrison officiating. Buria! will take
place. at Canal Fulton Cemetery. Family and friends may call THURSDAY
5 o.m.-7 p.m. AT THE CHURCH.

 

 

Services

VISITATION

Thursday -

September 19, 2019

5:00 PM to 7:00 PM

New Hope Chapel, Church of
Christ

Massilon, OH

 

FUNERAL SERVICE |
Friday .

September 20, 2019

11:00 AM

New Hope Chapel, Church of
Christ

Massillon, OH

 

 

 

 
Jail inspection

- As governor, DeWine has the authority to
make broad policy changes within the Chio
Department of Rehabilitation and Correc-
tions’ inspection process.

Many of the changes have statewide
implications, but DeWine said he’s focused
on Cuyahoga County. His inspectors will
conduct an inspection of the jail every 30
days, instead of once every year.

“If they need to inspect it more often,
they will,” DeWine said. “If they need to live
there, they'll live there.”

DeWine ordered the review of the state’s
jail inspections after the U.S. Marshals Ser-
vice found “inhumane” conditions and civil
rights violations in a. November inspection,
despite the state routinely finding little
wrong at the jail.

Ali ensuing state inspection found the
county out of compliance with 84 minimum
state jail standards, mostly using informa-
tion from the U.S. Marshals report.

An inspection Monday found the county
jail still out of compliance with 66 minimum
standards, including medical and mental
healthcare of inmates, food service, inmate
discipline and unsanitary conditions.

’ DeWine in March ordered the review of the
state's jail inspections statewide. The report
on the state’s inspections process, in part,
uses Cuyahoga County Jail as a case study.

y

HiBIT~

IEX

 

    

That report blames Cuyahoga County’s
attempts to bring the county’s local jails
under its control. Cuyahoga County Execu-
tive Armond Budish’s administration sought
to contract with communities in the Cleve-
land area to house inmates as a way for the
county to generate revenue. That plan came
at the same time as populations within the

aging facility saw pregnant women sleeping.

on floors and inmates crammed in crowded
pods for up to 23 hours a day.

Cleveland’s city jail closed in June 2018,
flooding the county jail with new inmates. The
understaffed jail was not prepared to handle
the additional population, the report says.

County jail officials, who were not named
in the report, declined the ODRC’s offer for
assistance in helping with that transition
prior to June 2018, the report says. The same
officials declined an offer by the ODRC to
inspect the jail after several inmate deaths,
which began the same month Cleveland
began housing its inmates in the county jail.

The report also says that the county was
“not prepared” for their 2018 jail inspection
and refused to provide required documenta-
tion tojailinspectors.

: Jail officials were “obstinate” when state
inspectors asked for documentation of the
deaths and incidents of excessive uses of
force by corrections officers, among other
documents, the report says.

“Documented efforts on the part of the jail

 

INSPECTIONS FAlsifed
For YEARS /

 

 

  

 

MN THE PLAIN DEALER CLEVELAND.COM

inspectors were met with significant resis-

tance or non-compliance...,” the report says.
DeWine ordered the following changes to

the way the state inspects its jails:

> The state will hire eight jail inspectors and
a nurse to add to their current roster of just
six inspectors. The six-person staff oversaw
previous inspections of more than 300 jails
and holding cells. The nurse was added to
the staff because many jail-related issues
stem from some sort of medical or mental
illness, DeWine said. DeWine said the jail
inspection unit was “grossly understaffed,”

> Those jail inspectors will review every jail
or holding cell to see if they comply with

’ all jail standards. Inspectors looked previ-

ously at the most critical standards every
year and about half of the other jail stan-

. dards ona rotating basis.

>» The ODRC will now send copies of its
annual inspections not only to a sheriff

_ or police chief who oversees a jail, but to

that city’s and county’s administrative
municipal and common pleas judges and
the county prosecutor. They will also get
sent to local government entities, such
as city councils or county cotmmission-
ers. DeWine said that decision is meant to
provide more transparency and informa-
tion to others who could potentially try to
address problems at local jails.
DeWine will ask the Chic Supreme Court to

work with the ODRC to develod a uniform way

 

  

RIDAY, JUNE 7, 2019

  

for county grand iuries to report what they find
during their required jail inspections. Grand
juries in every county are required to take a
tour of the jail and issue a written report.

DeWine also said he will ask the Ohio leg-
islature to approve two changes:
> Allowing the ODRC to conduct unan-

nounced inspections at local jails. All jail

inspections currently are conducted with
advance notice.

Require local jails to report all critical
incidents ~- such as inmate deaths, officers
using excessive force against inmates and
inmate violence —- to ODRC so the state can
track serious incidents.

The announcement was met with praise
by two area state legislators — state Sen.
Nicki Antonio, D-Lakewood, and state Rep.
Jeff Crossman, D-Parma.

Both said in a joint statement that they’ve
discussed their concerns with the county jail
with DeWine and plan to review the changes
he’s proposing.

“We will be taking a hard look at the gov-
ernot’s proposed changes to see if they ade-
quately address the growing concerns we
have about the conditions in the Cuyahoga
County Jail and the state’s role in facility
oversight over the past year,” Crossman said.
“Every person detained must be treated
fairly and humanely and employees should
have the necessary resources to perform
their duties to the best of their abilities.”

 

 

 
JOHNSON. rage si

 
 

TOMALL FOR apc 440
ghlin co045
3
'TY JAIL
uetlatas

DeWine’s
focus is
on a jail
in ‘crisis’
Unprecedented scrutiny
will continue until fixed

Adam Ferrise aferrise@cleveland.com

Ohio Gov. Mike DeWine’s adminis-
_ tration found such extensive. 5 elon a
the Cuyahoga County Jait that: he ordered
unprecedented changes to the way the
state oversees jails, He dubbed the prob-
lerns at the jail a “crisis.”
DeWine, in a review of how the state
oversees local jails, used the Cuyahoga
aunty Tail ae its case study in what the

Jail

‘ROM AL

yas passed that allowed the ODRC direc-
or to file a lawsuit in common pleas court
hat would force court-enforced compl-
ance with minimum jaik standards. Thus
far, no county, city or government in Ohio
has been the subject of such a lawsuit.

POSSIBLE LAWSUIT FOR
CUYAHOGA COUNTY

The state even declined to intervene in
Franklin County where the U.S, Depart-

' ment of Justice in 7010 filed suit when it

was revealed that jail guards at the Frank

. HnCounty Jail used excessive force against
" inmates.

DeWine said on Thursday he would not
rule out using 4 lawsuit to force Cuyahoga

- County to comply with jail standards If the

* county fails to remedy issues that continue

 

to plague its jail.

The ODRC’s report also says the state can

’ pring a lawsuit against a county for failing
' to provide documentation on critical inci-

dents, such as deaths and excessive uses of
force by jail officers, an igsue state inspec-

‘| toys had in Cuyahoga County.

ODRC Director Annette Cham-
bers-Smith said in an interview with cleve-
jand.com on Friday that she sees no need to
fle a lawsuit against the county as things
stand now.

New Cuyahoga County: Jail Director
Ronda Gibson, whose first day on the job
was Monday, impressed jail inspectors,
Chambers-Smith said. She said Gibson’s
prior experience should help the jail and

’ pointed out that the former jail director,

Ken Mills, had no prior experience in cor-
rections.

OTHER SPECIFICS TO
CUYAHOGA COUNTY JAIL

The state has never before put the type
of scrutiny on a single jail that DeWine has

EXHIBIT

 

 
 

AIN DEALER CLEVELAND.COM

 

ye

 

 
   
 

FRIDAY, MAY 31, 2019

Grand juries
subpoena
medical records

Courtney Astolfi castolfi@cteveland.com

MetroHealth System on Wednesday released subpoenas
from federal and Cuyahoga County grand juries seeking
medical records related to the deaths or injuries of inmates.
in the troubled county jails.
A federal grand jury served a subpoena late last year
seeking documents related to inmate injuries and deaths
dating eight years back, when MetroHealth first con-
tracted with the county as a health-care provider at the
jails.
The subpoéna signals that federal authorities are look
ing into a broad scope of the jails’ treatment of inmates
spanning several years.
Eight inmates died last year, anda ninth inmate . died
thisyear.
MetroHealth spokeswoman Tina Shaerban Arundel told
cleveland.com on Wednesday that the hospital interpreted
the subpoenas as requiring records from 2011 onward.
Those records included:
> Reviews and autopsy reports for all inmates who died in
county custody or at the jail.

> Any emails, memos, directives or other. correspon-
dence exchanged by leadership or other people about the
deaths, or about any of the inmates who died, or five other
inmates that prosecutors identified by name. (The named
inmates include six who died in 2018, as well as five oth-
ers, including one whom guards are accused of beating
and then blocking from medicai care.)

> Any files, notes or other records about the deaths or inju-
ries of the inmates.

> MetroHealth also was required to turn over records
related to “medical care provided as a consequence or
suspected consequence of interactions/altercations with
staff” or “injuries from unknown origins.” Those records
included:

> Medical records and notes, treatments provided, and
complaints from or on behalf of inmates.

> Investigative records, including surveillance and body
camera footage, that was provided to. MetroHealth to aid
in a diagnosis or determination of the cause of injury or
death.

> Alt communications related to jail policies or practices
on the use-of-force by jail staff, and the inmates “resultant
access to medical treatment.”

> All inmate grievances related to physical altercations
with staff.

> Allinmate grievances related to the quality, accessibil-
ity or denial of medical care,

Assistant U.S. Attorney Justin Seabury Gould, whose
name is on both the December and March subpoenas, is
one of two federal prosecutors overseeing a review of the
findings the U.S, Marshals Service reported last Novem-

L ber.

Among other problems, the Marshal's Service reported
“inhumane” and “unconstitutional” treatment of inmates.

 

 

 

 

 

EXHIBIT

 

 

 
 

EXHIBIT ~

 

 

“pres Jas] ‘PUSLII[IIS B 0} JUds PRT] ALETH Fey
sogessatil 1X9} ayajap pure sucydifes sty pay 03 Ursnoa sty
PIOPAETO ‘esnoy syre[O SUIaTeas oom SIOTESLISOAUT O[TTM
*‘yey] Suleey Unes s, Aepsinyy SULINp ples osye leAayy

UT OL] Yeog sales oY} UT SUTATIS aq png, “Aes
SplOIAI SU [Ted BUI WO TadyJO BUA Pjor WleyO ,"pasesad Jt
TOA SJRUILALIONT P[NOD JET SUI O} B[GEITBAR SOOPIA OART E,,

‘pres sioqnoesold FTeyaq Sty wo pause
JSOUJO AY] @dU0 soaptA otf} AOIIsep WeT]} p[Nom oy pres oEy
“ABS spiodal ‘WUTY 01} oa[3 pure sasyndiios s, Ajunoo aly wor
OdPLa SiOUl 393 03 JoOWJO oy] payse pure Jat} oy] peywedal
OAs “YIETD [Teo Witt] pey puy auoyd szooyso rato sy] WoO
aofaep SUIplooes & Ind usy}] SUCTUTSeC pue sluade Iga
“@o50J JO asn aaisseoxs Jo suoTresnaoe
JsuTeSe asllajep ¥ S¥ SIEOTJo suOToeL109 pue WeweorIojua
Mey Ag paid APUOUITIOD B ST asTajep Jo aul] Wey, “shes HA
-epEye otf] , Wel sf [rel st} 04, pire si9otyjo [rel 0) wears
SUPUTEI} JO YOR] Sl} Moe asUayep ST] WE AJTSe] 0} pasnjel
ABOEJO sy} J] SOSPIA OY] aSesfeI p[NoM at ples YTD
‘aulotiigad aqey ores
-Tisaaut yetoeds Aq Wayitia HAepiye Ue 02 SUIproooe “EITY 11g
- OMA ayEUIUT UE OJUO LEO] Joddad paserds Jaoyjo sty] alata
WUSplour We BUIpNOU! ‘[ref sy} ye .SWepToUl wWeasayjip,, JO
SOSDIA POAIGOOI SY JLYI WAY plor pure Pel ay] ye Tayomco
PIWIPUUN UE OJ SdESSOIT 1x9] B JUSS 4 “SNY UO Yle[D
‘Teep

mor punjadap 4affous
Cio} “payns yoy pure spuey sny yi Aepsinyy woo mMes
BE SI97W YIE[D PHET-sIp] prens pref Ayo wsoqedng

 

 

 

AU} JO SUIIe] Sty} Wo SyeIOQeTA O} pastijaz ang “Aypinsd pesjd 02

paalde sel] UsABy] WU) AEPsIMU], pres ahepy “pesreyo osye
SEA ‘SO8] BU] Ul SSelH SUTUOUN Tees seas OFM “TSTRTA] Heqoy
JOWJO STOTIIAZIOD “IVEY JUTE sar & OPW paddens sem ays
ary ureoy zsdded TIL eae] 34] Ul ssey ayfeiueyo ayewul
Surderds Biy pernjdes ospis aoUey[ISA INS “SOUSPLAS TILA SUL
Jade] Pile TUTEIISST [NJABTUN ‘SIS [LATO WIL SulseyIeqUt
“Messe SNOTHOTA Jo sadreyo Wo pady Ul palpul seas YTD
“INOS WI Waaold Teaq sey SUIIOU pus suUCTIEsNIIe
Isl [19s ate WWaT}o SY IsuTeSe suotieselye ayy IY] Survey
s, ABPSINILL BULIMp pres ‘Assurey W008 ‘Ay TAME] SATE
“SUOTIE[AAGI Ol INOqe sulomsenb
[Bisaas polamsue you sey Inq [lady ul eae]d oyur and Aayod
eleweo-Apod S,jualedep oy jo Adoo & Yj Wos'puepasaya
peptacid sey Uetomsayods Ayunoo ¥ ‘AILINDGS XB] at] Jo
ABM SUBI9q SICTESTISCAU! Joye Wass aBvIO}S pire seleues
Apoq su pepeiddn iemnyedap at] eu paytiss; AUOUIL,
"ples raAy] , “polem
rep “TIN Teta SWIOP OI sassell]i, Iet[1o Usyealtz} O] pasn
leaq Ss3y Yona ‘worssessod s,sucAur Ul Used SARY JOU pynoys
SOSPIA SS0U} ING ‘APUSISYUI INIASTII St yet) WisisAs k S,II,,
"SIQRISU[NA sem Ws SAS Jeynduio0s s,JustULedep s.yHeys
au) wey) AGOUITsa1 $s, ATOM psoyse Aepsintyy, Uo 1eASW
“SOLASP [BU IeTxe Ue OR JeInd
-UJOD Bt} WOT UIST] JoeIIKe JO Sol t]] SUTELIAI “Soepla ajefap
0} sound Lii0d atf] 01 sseooe YIM suodAUe DeMoOl[e pur anaes
100 SB SIOZ UI pasn yuswTIIedap Siyj WisIsAs Jainduioo oy]
Pres AUOWITY, ‘stayndutoo s jeutedep s yuays.oy} Wor soe
-PIA Bleue. Apo peraep SIsITYJoO SUOLIaL10S sIleplONl pars
-AQOUN SIOVESTISAATI FVY]} BVI UE Jo suReq-gToz Arent

_-Gaq o1]] YIM LoToeulies IT pasreto spreng prel oas3 Jo yen}

tT] UL yaam JsB] payrsey AUCTUL, sla wase yeloeds tqF
‘ead se] se Apuscel se usuryredeq

sJjayg Atanog BBoyeRAng ayi Aq paureqteur oieaa fret att

PIS WO] seISUTeD soULTIeaIns pure Apoq Aem oy] noge

 

,-SB19UIE:0] [Teyep BUL[QNOI} ISTE] OY] ST WOLEpAAal oYL

“snyejs jusurAodurs
SIl Inoge fle! stp} Je syeIoyjo ssomnosal WELTY Yas SIBSIU
-NIMWIOD Of {SALIe SI] souls aavay predun uo paoeid weaq

 .SBY OA “yTeID Joy UoTdeoxe ue epeut esorqury “Sutpuad

SE aga STy opryaa [rec AquNOD esoyedng ay Jo seeAo[dura

Atte tps 1OeTUOD OU BART] PU UONTE}ep auzoy Wo UTeUTal 07

YIELD pelepio ssoiqury AIL sspnyr NCD ses WOUND
“‘SOSPTA OU] 0} paqejai UCHEPILINU! pue UOTIIOTNXe Jo
Sad1eyo Uo COO'OS?S 01 GOOOOTS Wie DUO SATEID paraMoy
aBpni  atolja SULIvaY peLiiead Bye SUITED SILata ws OLE
_SNOBeIFe 318 SaBreTO VsoxLL,,
“BUTTEST] OY] Je pres 1Adyy ,{WlosAs Capra 23 10 s010J jo esti
SU JOAO peLI0 Ne Fuieq speioyyo oijqnd sary Jou Nox,,
“Bugynyg Aydurs jou seas ay Tey] pure “Buy
~piacaz OY} WO Pero Oe] SOEPTA at} SART] VE] UT PIP yep eu
pauETyWoes sroynossoid Jeyy sUITL ISIY ati} sem ABPSINILL mg
“SPIOTS1 TNO Ui Popleyop S1eoIY] OY]} 0] poyelad Wor10Ixe pue
TONEPRUTIUT Jo SaATETO Wo JSNSITY UI PayolIpul sem YWRIO

Ty WOWT

SOOpIA [er

 

 

 

; ' 8¥ ‘SOUGIA TVG azs

“pres afew
‘SOSPIA Of] IO} SOINOS SITY sioiesysaaul
SATs 0} PSUEPSp pue [eo suoYd ay1 Jo sua
alt 12 Inesse snopmopay Suipnoul sasreyo
HO puod GOO'S$ B WO se77 SEM YeID
“ples iA W MOTIIEW 10}
-noesoid que sisse [eloads ‘orqnd speur ji
SUED B UT T89TYO af] ayeatjaul prom yey
Tel aul U1 Weproni so10J-Jo-asn BJO SOOPIA
pey elf Jey] anseoyjoo € Butyl [feo suoyd
2 UO papiooal sem al] Jalye ‘asnoly speIrD
Pley-sup] [dp ie wWelses 2 pemoaxa
Say} se s0apts att pund] siolSnssauy
“ABPSINGL
14NOD Ul PIes LoyNoesoid & ‘syeIUI
pelllerjsai & SUli[nesse YL pasreyo sea
ay YOY Ul aseo B UT Jyeysq. sity wo Bur
-AJIIS91 OJUI 199 Jo suoTIOaTIOD IaylouR
UWaleaIY i 0] pasn ot] Jey] sospra Alrnsaas
asnioyyref Jo ,saidoo gayi00q, passassod
lostaiadns [rer Awuno9 egoyeséng y

MoD punjadaOuafvyss LaBeys £305

SOOPIA AJMDOsS
Jo saidoo yesoj[l
ped pren

“Vt ALNMOS YVOOHWAND

 
 

 

np raed,

pnd cowid be closed because of a
“g. The Plain Dealer

"ons

jdams Business Careers

sh West, Design Lab

¢, Case.

jin Luther King

2 Addams programs;
ted,

OCTOBER 2.6)49

 

ito have 23

| no details on when that would hap-
jor why the department continues to
jt understaffed.

iiiams told City Council in March that
pected to have 23 homicide detectives
eunit by the end ofthe year He had 14
tives at the time.

iHiams made the promise after an
ime tax increase approved by Voters

JOMICIDE UNIT, AT

Forum. Al6 = Spal
cride oF report delivery

 

? physical requ
rinchide stacki
¥s into insert
i assembling bi
tecd environme.
provided.

ssiected candic
rug test

lase send your |
PDF format to:

umanresources@plaind.com
ind include “Packager” in ihe
subject line, or fax to

+

 

 

olan 1 1 ASE a alate 0

Officers waiting
to be sentenced
still getting paid

Adam Ferrise aferrise@clevelaid.com

Two Cuyahoga County Jail corrections
officer who admitted in court Tuesday to
felonies that accused them of pummeling
an inmate strapped to a restraint chair are
still getting paid. :

The county continued to pay Cpl. Nich-
clas Evans and officer Timothy_Dugan
since June, when county officials ordered
they start being paid, according to county
records.

County officials have taken no action to
place Evans and Dugan on unpaid leave
or otherwise discipline them since they
pleaded guilty earlier this week. Both
agreed to resign from their positions at
their Dec. 12 sentencing.

Ohic law says the county can only put
employees on unpaid leave for two months
before requiring them to resume paying
their base salary. Once an employee pleads

SEE JAIL OFFICERS, A?

a a

ISCHL SYSUCFEL
day fer an

; Cotumibus —T

   

am ergency 164 increase in che buck met

 

for inmate beaith care, saying chat in-
creased costs fed £9 a $22 million short-
fall. The increase would boast the s73-

  
 

 
 

tem’s overall health care budget to abuut
sine million far the year, Phe request

cmes a year aera repore found chat
Dio S$ pris aid hire mare doctors

OG RUPSCS ang

 
 

expand same facilities

 

Bi

Opportunity Employer

THE PLAIN DEALER

 

TESLA PU Sat

NIVId TEL

 

 

101819

 

ee EXHIB IT

 

 

 
 

 

 

 

OCTOBER 2619

CUYAHOGA COUNTY

Jail food contract put on hold

EXHIBIT —

MS THE PLAINDEALER CLEVELANC

 

Quality concerns: Council cites problems with bidder’s service at other jails, prisons

Courtney Astolfi castolfi@ cleveland.com

A Cuyahoga County Council committee
is holding up a proposed contract with Trin-
ity Services Group for jail food services until
members get answers about news reports of
poor food quality, inadequate staffing and
other problems in jails and prisons serviced
by Trinity.

The Public Safety and Justice Affairs com-
mittee on Wednesday postponed for two
weeks its consideration of the $18.6 million
five-year contract with Florida-based Trin-
ity, which markets itself as a national leader
in food service for jails and prisons.

In response to some of council's conceris,
Trinity regional vice president of sales,
Steve Sleigh, acknowledged the company
was fined for a variety of issues at Michigan
prisons, where Prison Legal News cited 2016
riots fed, in part, by poor food quality.

The contract was intended by the admin-
istration of County Executive Armond Bud-
ish as one of the fixes to the county's trou-
dled jails, where food service was one of the
problems cited by the U.S. Marshals Ser-
vice ina November report describing “Inhu-
mane” conditions.

Council President Dan Brady on Wednes-
day said council “couldn’t possibly” approve
a contract with Trinity until council mem-
bers receive an explanation for a “tide of com-

plaints” leveled in news reports about Trinity.

Committee Chair Michael Gallagher told
cleveland.com that council is acting with an
“abundance of caution” and will determine
whether to contract with Trinity after the
company provides the county with written
responses to allegations in the news reports,

“we're not just concerned with price,”
council member Yvonne Conwell said
Wednesday. “We want quality.”

Trinity was one of three bidders on the
jail contract. Aramark Correctional Services
submitted the lowest-priced quote, and

Summit Food Service submitted the high-

est-priced quote, council was told.

In response to the Michigan reports, the
company said the state entered into a subse-
quent contract with Trinity that makes clear
the reports were “bogus and full of errors and
a lack of circumstantiation.” The circum-
stances in Michigan, Trinity said, were an
inherited problem that took time to correct,
and may of the violations took place before
Trinity assumed control of food services.

Trinity also denied the company had any
responsibility for riots at El Paso County
Jail. And in Utah, Trinity said no maggots
were found in inmates’ food, and a manager
was fired after food-temperature issues were
brought to the company’s attention,

 

Acommiitee of the Cuyahoga County
Council has postponed its consideration of
afive-year contract for food service at the
county jail. Cory Shaffer, cleveland.com

Jail officers: Both returned to paid leave

FROM Ai

guilty to a felony, the county or govertinent
agency has discretion on whether it wants
to continue their employment, or put them
on unpaid leave. If no action is taken, the
county would pay Dugan about $8,500 and
Evans about $10,000 from the time they

_ pleaded guilty to the time their resignations

become official at their Dec. 12 sentencing.
Cuyahoga County spokeswoman Mary
Louise Madigan did not answer repeated
questions about whether the county intends
to place Dugan or Evans on unpaid leave.
Both were initially placed on paid leave
March 27, five days after they attacked
inmate Terrance Debose, according to
county records. They were put on unpaid
leave on April 9, the day after they were

indicted by special prosecutors with the
Ohio Attorney General's Office.

On Aug. 5, both returned to paid leave retro-
active to June 8, according to county records,

A county human resources specialist in
May determined that it is the county's dis-
cretion on whether or not they can put
employees on leave for two months when
they're charged with felonies, according to
county records.

Ohio Patrolmen’s Benevolent Association
corrections union filed a grievance with the
county after Dugan and Evans were put on
unpaid leave while other county officials —
now-convieted former jail warden Eric Ivey
and current Human Resources Director
Douglas Dykes — kept getting paid despite
also being charged with felonies.

Ivey was put on unpaid leave months after

his indictment and Dykes has never been
put on leave. Dykes pleaded not guilty to a
felony charge of theft-in-office and his case
is pending.

Evans on March 22 wheeled Debose into
a small isolated cell in the jail, turned off
his body camera and punched Debose in
the head six times, according to surveil-
lance video of the incident and prosecu-
tors. Dugan, who stood in the cell, punched
Debose twice, the surveillance video shows.

Evans pleaded guilty to attempted felo-
nious assault and tampering with evi-
dence, both third-degree felonies. He faces
between probation and six years in prison.

Dugan pleaded guilty to attempted
abduction, a fourth-degree felony, and
first-degree misdemeanor assault. He faces
between probation and two years in prison.

 

 

 
 

            
     
  
 
  

     

suyese suoly

“months and hopes to hire more. eS
z viously, that’s not acceptable, to any of us,’
oh She Ee we

is among. myriad of j pro
nt-of:inmates, JOH ate ale

 

Pamijdeo ona 1oAMey eStia}2p OU} 0} SUFPIOIG -
iior-pumjanajo@uafinys) rogeys A100

 

&
.
ae
: Be
BB
OB:
pS
3B:

  
 

oder saSeuml ot Jeu Woo/pue

esse sAsmIoMe otfi sstosip 01 peurpep ues MorAreqttt stioyd v UT Iee[> ar oper ‘syeseL

 

Lmoqe suory:

 

 

  
 

“Ohio Police Benevolent on
: acceptable to to.

   
  

NovemBeR 2, 26/9

CLEVELANID PLAIN BCALER NEWS
( FrenT PAGE)

 

EXHIBIT —
 

 

 

 

 

 

 

 

   
MS THE PLAIN: DEAL

 EXHIBIT—

a) bIOt'@ YOIWONON

 

 

 

*

 

 

 

 

 

 

 

 

STON Yortoad Nivid .(INVTanoT

 

 

 

 

 
EXHIBIT ~

 

 

 

 

 

 

 

 

 

 

 

SON Aoivad Nivid (GNYTAAATD) bIOT’t Yagwanon

 

 

 

 

 

 

 

 
